Citation Nr: 0947023	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1967 to February 
1969.  He died on October [redacted], 2004.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.  

In March 2008, the appellant and a witness testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in December 2008 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 


FINDINGS

1.  The Veteran died on October [redacted], 2004; the death 
certificate lists the immediate cause of death as myocardial 
infarction due to angina, due to hyperlipidemia.

2.  Myocardial infarction, angina, and hyperlipidemia were 
initially demonstrated years after service, and have not been 
shown, by competent clinical evidence of record to be 
causally related to, or aggravated by, active service.

3.  The competent credible evidence of record does not 
establish that the cause of the Veteran's death was causally 
related to his treatment for service-connected disabilities.
4.  The competent credible evidence does not establish that a 
service-connected disability was either the principal or a 
contributory cause of the Veteran's death.  


CONCLUSION

The cause of the Veteran's death was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 1310 (West 2002 & West Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3. 312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
expanded the VCAA notice requirements for a Dependency and 
Indemnity Compensation (DIC) claim. In Hupp, the Court held 
that, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found that the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  

In VA correspondence to the appellant, dated in February 2006 
and January 2009, VA informed the appellant of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The January 2009 
correspondence notified the appellant that an effective date 
would be assigned, in the event of award of the benefit 
sought, as required by the Court in Dingess/Hartman.  

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although notice was provided to 
the appellant after the initial adjudication, the claim was 
readjudicated thereafter.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  

The Board notes that the VA correspondence did not inform the 
appellant of the conditions for which the Veteran was 
service-connected at the time of his death, as required by 
the Court in Hupp.  

The Board finds that the VCAA notice deficiency is not 
prejudicial to the appellant, as the evidence of record 
reflects that she had knowledge of the Veteran's service 
connected disabilities.  The December 2004 RO decision and 
the December 2006 Statement of the Case (SOC) informed the 
appellant that the Veteran had been service-connected for 
disabilities of migraines, depression, and cervical spine 
fusion, at the time of his death.  In addition, the December 
2006 SOC informed the appellant that the Veteran had been 
rated as permanently and totally disabled by reason of 
unemployability due to service-connected conditions from 
January 21, 2000.  The appellant acknowledged, at the March 
2008 Travel Board hearing, that the Veteran had been 
receiving 100 percent disability since 2000.  (See 
transcript, page 4).  Finally, the December 2008 Board Remand 
informed the appellant of the disabilities, and their 
respective evaluations, for which the Veteran was service-
connected at the time of his death.

The Board notes that in its December 2008 Remand, the Board 
stated that VCAA notice should specifically apprise the 
appellant of the conditions for which the Veteran was service 
connected at the time of his death; however, this was not 
done.  Nevertheless, the Board finds that the RO 
substantially complied with the mandates of the December 2008 
remand and will proceed to adjudicate the appeal.  See Dyment 
v. West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on the above, the Board finds that the appellant was 
not prejudiced by the VCAA notice deficiency.  See Shinseki 
v. Sanders/Simmons, No. 07-1209 (U.S. Sup.Ct. April 21, 
2009); 556 U.S. _____ (2009); Fenstermacher v. Phila. Nat'l 
Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's death certificate, service treatment records 
(STRs), written articles, correspondence from pharmacists, 
and private and VA examination and treatment records.  
Additionally, the claims file contains the appellant's 
statements in support of her claim, to include her testimony 
at a Travel Board hearing.  The Board has carefully reviewed 
such statements, and concludes that there has not been 
identification of further evidence not already of record for 
which VA has a duty to obtain.  The appellant testified that 
the Veteran had received treatment at the Memphis Pain 
Management Center, which was no longer in business, and for 
which she was unable to remember the physician's name.  The 
Board notes that the claims file contains records from a 
similarly named facility, the Methodist Pain Institute in 
Memphis, which were associated with the claims file for a 
prior claim.  As there is no indication that the appellant 
has any other information upon which VA could obtain any 
possible additional records, the Board finds that VA has met 
its duty to assist.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).   

Service connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 
341 (1999). 

In addition, certain chronic diseases, including 
arteriosclerosis and/or hypertension, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).

Secondary service connection

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The Veteran died in 
October 2004.  The certificate of death lists the immediate 
cause of death as myocardial infarction due to, or as a 
consequence of, angina due to, or as a consequence of, 
hyperlipidemia.  

The Veteran's STRs are negative for any complaints of, or 
treatment for, myocardial infarction, angina, or 
hyperlipidemia.  Moreover there is no evidence that the 
Veteran was diagnosed with any of these conditions until more 
than three decades after separation from service.  There is 
no evidence of record which causally relates these diagnoses 
to active service.

The Veteran was service-connected for migraines, depression, 
and cervical spine fusion, at the time of his death.  He was 
rated as permanently and totally disabled by reason of 
unemployability due to service-connected conditions from 
January 21, 2000.  The appellant contends that the Veteran's 
medication for his service-connected disabilities was the 
cause of his death.

The evidence of record includes two statements from a 
pharmacist, G. K, dated in November 2005 and March 2008.  In 
the November 2005 statement, G.K. opined: 

After studying the list [of chronic 
medications] that included muscle relaxants, 
analgesics, anti-depressants, sedatives, and 
also heart related medications, such as 
beta-blockers and blood lipidemic lowering 
agents, it would be my opinion that [the 
Veteran]'s death due to heart failure could 
have indeed been caused by the taking of 
some or all of these medications for the 
many years he was required to do so.

In the statement dated in March 2008, G.K. stated: 

Medical studies on the short term effects of 
taking muscle relaxants and antidepressants 
in combination with potent analgesics such as 
oxycodone and fentanyl indicate a possible 
increase in work load placed on the heart 
muscle.  I could not find any evidence in the 
literature that positively showed any decease 
in cardiac function due to long term usage, 
but logic should indicate that if the short 
term usage produced an increase in heart 
risk, then the long term usage should also.  
In conclusion, I would suggest that there is 
no definitive answer as to whether [the 
Veteran]'s myocardial infarction was caused 
by long term usage of his medication for pain 
and related anxieties, but I also do not 
believe that any health care professional 
could positively rule out that there could 
have been a causative effect in this 
situation.

The Board finds both opinions to have little, if any, 
probative value.  First, G.K.'s November 2005 opinion, that 
the Veteran's death due to heart failure "could" have been 
caused by his medication, is too speculative in nature to be 
probative. See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a causal 
relationship).  

Second, both opinions by G.K. ignore the findings on the 
death certificate that hyperlipidemia was the cause of the 
Veteran's angina, which in turn was the cause of the 
myocardial infarction.  The Board notes that the Veteran had 
been prescribed medication for his cholesterol four years 
prior to his death.  (See VA medical records dated June 
2000).  Neither opinion provides a rationale to discount the 
finding of the cause of death as being related to 
hyperlipidemia, or provides any causal relationship between 
the Veteran's medication for pain and depression, and his 
diagnosis of hyperlipidemia.  Instead the opinions focus on 
the myocardial infarction alone.  In this regard, there is no 
evidence that G.K. reviewed the certificate of death.

Further, there is a lack of information to what was on the 
"list" which G.K. reviewed in providing his opinion.  
Specifically, G.K.'s statements do not specify which 
medications the Veteran was taking, the amount of medications 
he took, and the length of time the Veteran had been taking 
the medications.  As G.K. notes, he did not "as a 
professional pharmacist furnish [the Veteran]'s medications 
to him personally since he received most of them through 
[VA]."  A medical diagnosis is only as credible as the 
history on which it was based. See Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993)(a diagnosis 'can be no better than the facts alleged 
by the appellant).  As there is no evidence that G.K. 
reviewed the death certificate or the Veteran's medical 
records, his opinion cannot be found to be credible.  In 
addition, G.K.'s statement that the Veteran received most of 
his medication through VA seemingly contradicts the statement 
of D.W., as noted below.

The evidence of record includes a statement from a 
pharmacist, D.W., dated in November 2005.  D.W. states, in 
part, 

I provided [the Veteran's] medication for 
several years and I feel that his condition 
and the amounts of medications he had to use 
could have put undo [sic] stress on his 
heart and was very likely the cause of his 
heart attack and subsequent death.  The 
effects of the several analgesics, anti-
depressants, muscle relaxants, 
tranquilizers, and beta blockers could have 
masked the stress load on his heart as [the 
Veteran] tried to live a normal life with 
his chronic pain.  It is my opinion that 
this combination of medications could have 
affected [the Veteran] enough to contribute 
to a fatal heart attack: 

D.W. provides a list of eleven medications which were 
prescribed to the Veteran, and upon which he based his 
opinion.

First, the Board notes that D.W. states that the amounts of 
the Veteran's medications "was very likely the cause of his 
heart attack and subsequent death"; however, in the same 
sentence he states that the Veteran's use of medication 
"could" have put undue stress on his heart.  He also states 
that the effects of the medications "could" have masked the 
stress load on his heart, and the combinations of medications 
"could" have affected [the Veteran] enough to contribute to 
a fatal heart attack.  As noted above, the use of the term 
"could" is too speculative in nature to be probative.  

Second, D.W.'s opinion does not provide any rationale to 
discount the findings on the death certificate that 
hyperlipidemia was the cause of the Veteran's angina, and in 
turn, the myocardial infarction.  There is no evidence that 
D.W. reviewed the certificate of death.

The evidence of record includes a VA opinion, dated in May 
2006.  The physician reviewed the Veteran's claims file, to 
include correspondence from G.K. and D.W.  
The physician noted:

The [Veteran] died as terminal event from an 
acute myocardial infarction with preexisting 
angina.  There is no evidence in the clinical 
record suggesting that any of the Veteran's 
service-connected conditions were related to 
his cardiac condition or to his terminal 
cardiac event.  The list of medications being 
given the Veteran prior to his death has been 
reviewed and on that list are beta-blockers 
and anti-lipid agents [which] would be 
expected to have a causative effect if any 
[on] the presence of coronary artery disease 
or cardiac disease in general.  The remaining 
drugs consist of analgesics, sedatives, 
muscle relaxants, and antidepressants.  
Insofar as these drugs would alleviate 
anxiety and painful discomfort, one would 
expect they would produce a clinical salutary 
effect on cardiac function and especially in 
the presence of underlying coronary artery 
disease.  There is no clinical evidence in 
the record implicating Sildenafil in the 
patient's terminal events or as an 
aggravating factor in his coronary condition.  
Within the clinical record overall, I see no 
evidence implicating any of these medications 
directly in the clinical coronary disease 
that resulted in his demise.  Therefore, in 
my opinion, it is less likely than not that 
his service-connected conditions and/or the 
treatment therefore contributed materially to 
or accelerated the process of death.  I see 
no evidence that the cause of death was 
directly related to the service-connected 
disabilities. 

The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator.  Guarneri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a Veteran; courts have repeatedly declined to adopt 
the "treating physician rule." See White v. Principe, 243 
F.3d 1378, 1381 (Fed. Cir. 2001). 

The Board recognizes that a pharmacist is a professional who 
deals in medication; therefore, the opinions of pharmacists 
are granted more weight than those of a lay person with 
regard to the effects of medications.  Nonetheless, the Board 
finds that the opinion of the VA examiner is more probative.  
First, the VA examiner reviewed the Veteran's medical records 
and claims file, to include the certificate of death.  
Second, the VA examiner is a physician with an expertise in 
cardiology.  The Board finds that by virtue of this 
specialized training in matters of the heart, his opinion, as 
a cardiologist, is more probative.  The Board notes this is 
an especially important factor because the Veteran died from 
a myocardial infarction.  Third, the VA examiner's opinion, 
which is supported by rationale, is more definitive than 
those of the pharmacists, which repeatedly use the term 
"could".

The Board acknowledges that the Veteran had several service-
connected disabilities at the time of his death; however the 
competent medical evidence of record does not reflect that 
any of his service-connected disabilities, to include 
treatment thereof, was a principal or a contributory cause of 
death.  Moreover, there is no competent clinical evidence of 
record of a causal relationship between his active service 
and his myocardial infarction, angina, or hyperlipidemia.

The appellant may sincerely believe that the cause of the 
Veteran's death was his treatment for his service-connected 
disabilities.  However, as a lay person, she is not capable 
of opining on matters requiring medical knowledge or 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for the cause death must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


